DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: for accuracy, clarity, and/or consistency, “2-amino-2-methylproponol” should be changed to “2-amino-2-methylpropanol”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101 and 112
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Since claim 7 recites “the amino hindered alcohol” and depends from claim 1, but claim 1 does not recite “an amino hindered alcohol” or the like, claim 7 is rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because its quoted recitation lacks sufficient antecedent bases.
Claims 8-9 are rejected under 35 U.S.C. 112(b)/2nd par. because they present composition claims that include method limitations, namely “the [temperature/pressure] at which the aqueous solvent contacts CO2…” (emphasis Examiner’s)  It is well-settled that method limitations are improper in composition claims, since it is the compositional structure which is covered in a composition claim, and not the method of using the composition.  See MPEP 2173.05(p) II; IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  Claims 8-9 are also rejected under 35 U.S.C. 101 because they recite limitations to both a process and a composition: sec. 101 only allows one statutory class per (independent) claim.  Id.  See also MPEP 2173.05(p) II, citing Ex parte Lyell, 17 USPQ2d 1548, 1551 (BPAI 1990) (stating that an independent claim drafted to embrace or overlap more than one statutory class of 35 U.S.C. 101 violates said statute, which is written to allow for only one statutory class per independent claim, and also violates 35 U.S.C. 112[(b)/]2nd par. for ambiguity since it does not particularly point out and distinctly claim the invention).	

Claims 2-10 are rejected under 35 U.S.C. 112(d)/4th par. for failing to further limit the claim from which they depend.
Regarding claims 2-7 and 10,  as said claims merely recite properties of claim 1’s aq. solvent (composition), claim 1’s composition is rendered prima facie obvious for the reasons detailed below, and “Products of identical chemical composition can not have mutually exclusive properties” (MPEP 2112.01 II, citing In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990)), claims 2-7 and 9-10’s property recitations are necessarily present within -and thus do not further limit- claim 1’s composition.
Regarding claims 8-9, these claims are understood to recite mere intended uses of claim 1’s composition, and as such are not considered to further limit claim 1; intended-use language within the body of a claim raises a question/doubt as to the limiting effect thereof.  See MPEP 2103 I. C.  Note further that, absent structural differences between a claim and a prior art material or article, a recitation of the claimed material or article’s intended use cannot alone patentably distinguish the claimed invention from the prior art.  See MPEP 2114 I-II, citing, e.g., Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987); MPEP 2111.02 II, citing Rowe v. Dror, 112, F.3d 473, 478 (Fed. Cir. 1997) (stating that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”).  See also In re Zierden, 411 F.2d 1325, 1328 (CCPA 1969) (stating that “a mere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable”).  Thus, if the prior art structure is capable of performing the intended uses, as Bumb and Siskin’s collective composition is (because said references’ collective teachings and suggestions render claim 1’s composition prima facie obvious) as detailed below, it meets the claims.  See MPEP 2111.02 II, citing In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (citing, inter alia, In re Zierden).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 1-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bumb, US 2013/0164204 (published 6-27-13) in view of Siskin et al., US 2014/0178278 (published 6-26-14) (“Siskin”).  Regarding claims 1 and 11-15, Bumb teaches an aq. (see Bumb at, e.g., par. 46; clms. 7 and 21) composition comprising ~10-50wt% of one or more amines such as 2-amino-2-methyl-1-propanol (“AMP”) and/or diethylenetriamine (“DETA”), employed with ~0.5-50wt% of a piperazine derivative such as N-aminoethylpiperazine (“AEP”, aka 2-piperazine-1-ethylamine), and a K2CO3 buffer.  See id. at, e.g., par. 8-12; clms. 7-10, 12, 15, and 17-21.  Although Bumb does not teach a specific example employing each of the above components together, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, given Bumb’s statement of the appropriateness thereof- it has been held prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.  See also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335, 65 USPQ 297, 301 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”), In re Leshin, 125 USPQ 416, 417-18 (CCPA 1960) (similar statement); MPEP 2144.07.  See also Pfizer v. Apotex, 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) (holding that selecting from a set of 53 anions known to be acceptable for the given purpose would still give rise to a reasonable expectation of success [despite the size of the set]); MPEP 2143 E.  While Bumb’s composition does not also include 2-methylamino-2-methyl-1-propanol (“MAMP”), this limitation is taught by Siskin.
Siskin teaches that AMP and MAMP are “examples of suitable amines” for use as CO2 absorbents/capture solvents.  See Siskin at, e.g., par. 2, 22, and 26-27.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bumb’s overall methodology by employing MAMP as taught by Siskin in addition to Bumb’s aq. (DETA, AEP, K2CO3 buffer, and) AMP, given Siskin’s teaching of the suitability of AMP and MAMP as CO2 absorbents/capture solvents: it has been held prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.
In view of the foregoing, and given Bumb’s statement that its one or more amines (the obviousness of employing MAMP therewith as taught by Siskin being as detailed above) are desirably employed in an overall concentration of ~10-50wt%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ desired individual concentrations of the employed amines, such as within the claimed ranges, via routine experimentation- it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This conclusion of obviousness is further supported by the fact that no evidence of criticality regarding the claimed concentrations was found in the application-as-filed
Lastly, although Bumb does not state the vapor P of its amine components or its overall composition, since Bumb (as modified by Siskin) teaches or at least suggests simultaneously employing the claimed components, the claimed vapor P values/ranges are reasonably expected to be present, since a composition and its properties are inseparable, i.e. the presence of such properties would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given Bumb’s  (as modified by Siskin) rendering employing claims 1 and 11-15’s compositions prima facie obvious as detailed above.  This conclusion of obviousness is buttressed by the Federal Circuit’s holding that “[w]hen a chemical composition is claimed, a prima facie case of obviousness under Section 103 may be established by [the prior art’s teaching of] a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
similar composition, the presumption being that similar compositions have similar properties.”  See, e.g., In re Soni, 54 F.3d 746, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995) (internal citations omitted); Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); MPEP 2112.01 I-II; MPEP 2144.09 I, citing In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
Regarding claims 2-7 and 10, as detailed above, since said claims do not further limit claim 1’s composition, Bumb and Siskin’s collective teachings and suggestions vis-à-vis claim 1 are considered sufficient to meet/satisfy claims 2-7 and 10 as well.  Additionally and/or alternatively, since claim 1’s composition is rendered prima facie obvious by Bumb in view of Siskin, claims 2-7 and 10’s property recitations are necessarily/inherently present within Bumb and Siskin’s collectively-taught composition: “Products of identical chemical composition can not have mutually exclusive properties.”  MPEP 2112.01 II, citing In re Spada.  Additionally and/or alternatively still, given the obviousness of claim 1’s composition as detailed above, claims 2-10’s property recitations are reasonably expected to be met/present- since a composition and its properties are inseparable, the presence of such properties would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In re Soni; Titanium Metals; MPEP 2112.01 I-II; MPEP 2144.09 I, citing In re Payne.
Regarding claims 8-9, as detailed above, since said claims do not further limit claim 1’s composition, Bumb and Siskin’s collective teachings and suggestions vis-à-vis claim 1 are considered sufficient to meet/satisfy claims 8-9 as well.  Additionally and/or alternatively, note that, absent structural differences between a claim and a prior art material or article, a recitation of the claimed material or article’s intended use cannot alone patentably distinguish the claimed invention from the prior art.  See MPEP 2114 I-II, citing, e.g., Ex parte Masham; MPEP 2111.02 II, citing Rowe v. Dror.  See also In re Zierden.  Thus, since Bumb and Siskin’s collective prior art composition is capable of performing the intended uses (this being because said references render claim 1’s composition obvious as detailed above), it meets/satisfies claims 8-9.  See MPEP 2111.02 II, citing In re Schreiber (citing, inter alia, In re Zierden).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  The Examiner can normally be reached on M-F 8:30-5:00 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ June 3, 2022
Primary Examiner
Art Unit 1736